DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (CN 108106535 A, hereinafter Song) in view of Maruyama (JP 2011177845 A) and Amano (JP 2015062991 A).
	Regarding claim 1, Song discloses a calibration method for a laser processing robot (Abstract, line 1, “…robot-based linear laser calibration method…”),
wherein a laser processing tool is mounted at a distal end thereof (Abstract, lines 3-4, “…the line laser sensor installed on the robot flange end…”), said method comprising: 
providing the laser processing tool (Abstract, lines 3-4, “…the line laser sensor installed on the robot flange end…”) with a function for two-dimensionally scanning a measurement laser beam (Claim 10, lines 1-5, “…line laser sensor…a memory and a processor…”, where the sensor and processor are capable of, Abstract, line 2, “…extracting two-dimensional image information…” from the laser beam), and also 
a distance measuring function for receiving the measurement laser beam reflected at an object and for measuring a distance to the object (Page 5, Para. 2, lines 1-5, “…determining the initial coordinate of the scanning point. collecting image time and the laser sensor in order to eliminate the movement of the robot is not accordant…the line laser sensor scanning direction the linear laser is vertical to the plane…”); 
measuring distances to respective portions of the measurement target site by scanning the measurement laser beam at the measurement target site (Page 4, Para. 2, line 5, “…line laser sensor scanning direction the linear laser is vertical to the plane.”, where the location of the scanner or the distance is determined to set the initial scanning point location); 
calculating a coordinate transformation function for converting a position and orientation of the measurement target site, which can be obtained on the basis of the measured distances to the respective portions of the measurement target site (Page 5, Para. 2 from end, lines 1-3, “This step aims at the first coordinate and second coordinate transformation, to obtain eye calibration matrix, i.e. the line laser sensor and the corresponding flange matrix expression form of relationship, namely obtaining the gesture information.”), into an actual position and orientation of the measurement target site (Page 6, Para. 3, lines 2 from end, “…solving the formula 2 to obtain the value of StoTMat3D by an inverse, so as to obtain the line laser sensor coordinate system rotating to the offset matrix of the flange coordinate system.”); and 
correcting a tool center point of the laser processing tool by using the calculated coordinate transformation function (Page 4, Para. 3 from end, line 3, “…calibrating the robot, tool center point TCP…”, where the step of calibration can occur after determining the transformation of the jig to the robot coordinate system, Page 5, Para. 6, lines 1-2, “…S101 and S102 and no predetermined order relation…”).
Song does not disclose:
including a base that is fixed on an installation surface and 
a movable portion that is movable with respect to the base,
fixing a measurement jig that includes a measurement target site having a prescribed shape to the base; and
placing the laser processing tool, by operating the laser processing robot, at a position where the measurement laser beam can be scanned with respect to the measurement target site.
However, Maruyama discloses, in the similar field of calibration of robotic systems, a robot system with a fixed base (Page 2, Para. 4, line 1, “…robot system includes a base 10…”, where the base is connected to an fixed illuminating device), a movable robotic arm (Page 3, Para. 1, lines 7-8, “The vertical rotation shaft 25 is supported by the second arm 22 so as to be movable in the vertical direction and to be rotatable as a rotating body.”, where C1, and C2 are other axes of rotation for the robotic arm), and fixing the measurement jig to the base (Page 8, Para. 2 from end, lines 1-2, “…the jig 12 is fixed by the base 10…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the robotic arm calibration system from Song with the features as taught by Maruyama.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a stationary measurement system that can be used as reference in order to calibrate a robotic arm coordinate system, as stated by Maruyama, Page 8, Para. 2 from end, lines 1-3, “Since the relative position between the base 20 of the scalar robot 11 and the jig 12 is fixed by the base 10, the positioning accuracy of the calibrated tip end portion of the scalar robot 11 is suitably maintained.”.
Furthermore, Amano discloses, in the similar field of calibration of robotic systems, placing the robotic arm in a position to scan the measurement site or the measurement jig, where the position can be varied as long as it is within view of the scanner (Page 6, Para. 2, lines 1-2, “The relative angle α is most preferably 90 deg, but is preferably selectable by the user in the range of 0 deg <α <180 deg.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the stated parallel position for the scanner to have with respect to the measurement jig from Song with the changeable relative angle so that any position can be met as taught by Amano.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the scanner to track the measurement jig while in the range of the angle of view of the scanner, as stated by Amano, Page 6, Para. 1, lines 2 from end, “…falls within the range of the angle of view of the camera 500 when the relative angle α is taken.”.
Regarding claim 2, modified Song teaches the method according to claim 1, as set forth above.
Modified Song does not disclose:
wherein the measurement target site has an asymmetrical shape.
However, Amano discloses a measurement jig that has a measurement target that is triangular and angled where it is not symmetric compared to the plane (Fig. 3, where the triangle 44 is an asymmetrical shape). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the measurement jig in modified Song to include an asymmetrical measurement target as taught by Amano.
Regarding the asymmetrical shape of the target location, it is the Examiner’s position that one of ordinary skill in the art would find it obvious to try using different shapes as calibration on a measurement jig. From Song, the calibration plate already contains circles of different sizes to act as calibration objects. Thus, using triangular marks, as taught by Amano, would be obvious variations of the design of the calibration plate from Song.
Regarding claim 3, modified Song teaches the method according to claim 1, as set forth above, discloses wherein the measurement target site is in the form of a plane (Inherently disclosed in Song, Page 2, Application Content, Para. 3, line 2, “…wherein the calibration plate surface comprises a circle of different radius…”, where Page 4, last Para., line 5, “…calibration plate is generally regular pattern, the common is rectangular…”).
Regarding claim 4, modified Song teaches the method according to claim 2, as set forth above, discloses wherein the measurement target site includes a shape recognizing portion at an asymmetrical position in a plane having a symmetrical shape (Inherently disclosed in teaching from Amano, Fig. 3, where the triangle 44 is an asymmetrical shape and where 41 is the measurement jig, which is a planar structure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki (JP 2016052695 A) discloses a similar calibration system using a camera to image a measurement jig, where asymmetrical shapes are shown.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
05/04/2022

/BRIAN W JENNISON/
Primary Examiner, Art Unit 3761